Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference(s) are Smith (US 20120178288), Mehta (US 5883449)
Lin (US 20150176604), Wang (US 7261520), and Davenport (WO 0201110). None of cited prior art, considered alone or in any combination, disclose or teach at least the following: “quick connect assembly kit for mounting a switch housing to a motor housing for a ceiling fan, …… an upper mount, configured to secure to one of the motor shaft or the motor housing, ……; a lower mount, configured to secure to the switch housing ….  wherein the upper mount is insertable into the lower mount, and releasably attachable to the lower mount with the fastener” of claim 1, and “an upper plate having a first outer wall extending from the upper plate; ….. wherein the upper mount ….. releasably attachable to the lower mount with the fastener” of claims 14 and 17, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632